Citation Nr: 1638216	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-16 268	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right leg disability (limited use of right leg and hip), including as secondary to the service-connected right scrotum epididymal cyst.

2. Entitlement to service connection for ulcer disease, including as secondary to pain medication for a service-connected disability.

3. Entitlement to a compensable rating for right scrotum epididymal cyst with painful ejaculation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to March 1993.  The record also reflects that the Veteran served three years and nine months of additional active service prior to November 1988. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

When the case was previously before the Board in May 2015 it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2015 remand instructed the AOJ to arrange for the Veteran to be examined by an appropriate physician to ascertain whether there was any underlying (neurological ?) disability to account for his complaints of radiating pain and to determine the nature and etiology of his right leg disability (claimed as limited use of the right leg and hip).  The examiner was instructed to identify (by diagnosis) the underlying pathology for the Veteran's complaints of pain radiating radiated to the lower right quadriceps as well as similar complaints that were noted postservice (VA treatment records 2002 to 2007) and state whether any such pathology represents a neurological disability that could be an etiological factor for his development of hip/thigh strain or bursitis.  The examiner was also instructed to indicate whether it is at least as likely as not that any right leg disability was caused or aggravated by radiating pain associated with the Veteran's right scrotum epididymal cyst, and if not, identify the etiology that is considered more likely, and the evidence in the record that supports that conclusion.  

The remand also instructed the AOJ to arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his right scrotum epididymal cyst.  The examiner was specifically instructed to indicate whether the disability is analogous to a painful scar, and comment any related functional impairment.

The Veteran underwent VA male reproductive examinations in June 2015 and VA peripheral nerves and hernias examinations in November 2015.  

A remand is required in order to schedule the Veteran for a new VA examination or examinations in order to determine the current severity of his right scrotum epididymal cyst and to provide additional clarifying opinions regarding the claim of entitlement to service-connection for the Veteran's right leg disability (diagnosed as chronic L4 radiculopathy and as right hip strain and trochanteric bursitis).

Specifically, the November 2015 VA peripheral nerves examiner did not provide any current diagnosis and it is unclear what "right leg disability" the examiner is referring to.  Additionally, there is no medical opinion regarding whether the Veteran has a diagnosis of right hip strain/trochanteric bursitis during the period of the claim and if so whether it is at least as likely as not that the right hip strain/trochanteric bursitis is aggravated by the service connected right scrotum epididymal cyst.  There is also no opinion regarding whether the chronic L4 radiculopathy is caused or aggravated by the service-connected right scrotum epididymal cyst.  Finally, because the November 2015 VA examiner found that the Veteran has a right inguinal hernia, which is the cause of the Veteran's "right leg disability", the Board also finds that an opinion is required with respect to whether it is at least as likely as not that the right inguinal hernia is aggravated by the Veteran's right scrotum epididymal cyst.

Additionally, the June 22, 2015 VA male reproductive system examination report reflects that an ultrasound of the right testicle, right groin, and right inner thigh would be scheduled.  Although the November 2015 hernias examination report reflects that the July 2015 ultrasound of the right groin revealed the presence of a right inguinal hernia, the claims file does not contain the ultrasound report.  As such, on remand this should be obtained.

With regard to the right scrotum epididymal cyst, the VA examiners did not address the question of whether the Veteran's service connected right scrotum epididymal cyst is analogous to a painful scar.  Additionally, with regard to the remand directive that the examiner comment on any related functional impairment, the Board notes that the June 22, 2015 male reproductive system VA examination report reflects that there is no impact on the Veteran's ability to work.  However, a June 2, 2015 VA male reproductive system examination report notes that the disability prevents the Veteran from performing heavy lifting, and importantly, it notes that the Veteran was forced to retire from working as a forklift driver and as a foodservice employee due to scrotal pain.  In addition, VA treatment records dated in May 2015 reflect that although the Veteran had a history of testicular pain, he stated that it was much better now and he had no pain most of the time.  In contrast, the November 2015 hernias examiner opined that the Veteran's functional impairment is due to his right inguinal hernia.  

The Board also notes that while the June 2, 2015 VA examination report reflects that the Veteran had no urinary symptoms, the June 22, 2015 VA examination report reflects that the Veteran does have voiding dysfunction resulting in urinary frequency.  However, the examiner opined that the etiology of such was unknown.  An opinion is needed as to whether the voiding dysfunction/urinary frequency is caused or aggravated by the service-connected right scrotum epididymal cyst.  

With respect to the claim of entitlement to service connection for ulcers as secondary to the pain medication taken for the right scrotum epididymal cyst, the September 2011 VA examination report reflects that an opinion could not be provided without resort to speculation because the claimed history of bleeding ulcers could not be confirmed.  Subsequently, in September 2011, records from Albemarle Hospital were obtained.  The records reflect that the Veteran was admitted for GI bleed in June 1994.  He was found to have severe gastritis with erosions and a small duodenal ulcer.  The service treatment records reflect that in August 1985 the Veteran was seen for complaints of spitting up blood and in February 1986 he was seen for nausea and vomiting.  In his November 2012 notice of disagreement, the Veteran stated that he continues to have blood in his stool.  Under the circumstances, the Board finds that a remand is required in order to schedule the Veteran for a new examination in order to obtain a new medical opinion.  

Finally, because the June 2, 2015 VA male reproductive systems examination reflects that the Veteran is unable perform heavy lifting and was forced to retire from being a forklift driver and a foodservice employee due to scrotal pain, referral for extraschedular consideration is in order.  

Notably, the Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Nevertheless, the Board must specifically adjudicate whether to refer a case for extraschedular evaluation referral to and assignment of an extraschedular rating by the Under Secretary for Benefits or the Director of Compensation Service when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  In this case, the Board finds that the record does warrant referral for extraschedular consideration, and a remand is required for such action.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dating from May 2015 to the present, include the report of the July 2015 ultrasound of the groin.

2.  Schedule the Veteran for a VA to determine the current severity of his service-connected right scrotum epididymal cyst and to obtain the below listed medical opinions regarding the Veteran's chronic L4 radiculopathy and right hip strain and trochanteric bursitis.

The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  

All pertinent symptomatology and findings necessary to rate the service-connected right scrotum epididymal cyst must be reported in detail.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the voiding dysfunction resulting in urinary frequency noted at the June 22, 2015 VA male reproductive system examination is caused or aggravated (permanently worsened beyond the natural progression of the disorder) by the service-connected right scrotum epididymal cyst.  

The examiner should provide an opinion as to whether the Veteran's service-connected right scrotum epididymal cyst is analogous or like a painful scar.  The examiner must also describe all functional impairment due to the right scrotum epididymal cyst.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all current right leg/hip disability/disabilities.  

The examiner must state whether it is at least as likely as not that the Veteran's right hip strain/ trochanteric bursitis (diagnosed in 1996) was present as of December 8, 2010 or any time after that date, regardless of whether it has currently resolved.  

If the examiner finds that the right hip strain/trochanteric bursitis was present as of December 8, 2010 or any time thereafter, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right hip strain/ trochanteric bursitis is aggravated (permanently worsened beyond the natural progression of the disability) by the service-connected right scrotum epididymal cyst.  

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the chronic L4 radiculopathy (diagnosed by the December 2012 EMG) is caused or aggravated (permanently worsened beyond the natural progression of the disability) by the right scrotum epididymal cyst.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the right inguinal hernia is aggravated (permanently worsened beyond the natural progression of the disability) by the right scrotum epididymal cyst. 

With regard to any additional right leg or hip disability currently diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that such disability is caused or aggravated by the service-connected right scrotum epididymal cyst.

The examiner should explain the reasons for any opinions.

3.  Schedule the Veteran for a gastrointestinal examination to address whether the ulcer disease related to service or a service connected disability; including as secondary to pain medication for service-connected disability.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  All indicated tests should be conducted and the results reported.

Based on the clinical examination, a review of the evidence of record (including his inservice treatment for spitting up blood in August 1985 and nausea and vomiting in February 1986) and with consideration of the Veteran's statements, the examiner must indicate if the Veteran currently has an ulcer or residual symptomatology of an ulcer.  If so, the examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent of greater) that the Veteran's current disability is a maturation of, residual of, or related to his military service.  A complete rationale for all opinions must be provided.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

5.  Refer the Veteran's claim for an increased rating for the right scrotum epididymal cyst to the Director of Compensation Service, for a determination of whether the assignment of an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b)(1); and for consideration of entitlement to a temporary total rating based on individual unemployability (TDIU) for any period when the Veteran was unemployed and did not meet the percentage requirements for that benefit.

6.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be issued.  The appeal should then be returned to the Board; if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

